Citation Nr: 0708607	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was CUE in the February 24, 2000, and March 
14, 2000, rating decisions that denied entitlement to 
dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318, 
potentially to include whether new and material evidence has 
been submitted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Niece
ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1947.  He died in October 1999.  The appellant is his widow.

The case originated in the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The 
Board remanded this case back to the RO for additional 
development in September 2004 and January 2006.  Additional 
development has been accomplished by the Appeals Management 
Center (AMC) in Huntington, West Virginia.

In January 2006, the Board noted that the issue of error in a 
1948 rating action was raised.  The Board concluded that that 
issue was intertwined with the existing issues, set forth on 
the title page and had to be resolved.  Thus, the instant 
issues were remanded for development.  

On May 16, 2006, the AMC issued a rating decision denying 
there was clear and unmistakable error in the November 18, 
1948 rating decision.  The AMC notified the appellant in a 
letter dated July 18, 2006.  The appellant has not as yet 
filed a Notice of Disagreement (NOD) to indicate her desire 
to appeal this issue, and as set out below, the appeal period 
has not ended, yet the case has been returned to the Board.

As noted in both the September 2004 and January 2006 remands, 
the appellant, in a December 1999 claim, also raised a claim 
of entitlement to accrued benefits, based on the veteran's 
pending claims at the time of his death for service 
connection for post-traumatic stress disorder, increased 
ratings for his service-connected right and left arm 
disabilities, and for a total disability rating based on 
individual unemployability.  Although the Board referred this 
to the RO on both occasions, it appears that the RO has not 
taken any action. 

The Board notes that the appellant's service representative, 
in a memorandum dated in February 2007, also requested these 
same issues be referred to the RO for adjudication, as was 
directed by the Board.  As set out in detail below, that 
readjudication was indicated only if error was found in the 
1948 rating or additional evidence on these issues was 
received.  None of this was done, but in view of the issue 
revolving around the 1948 rating, additional action on the 
certified issues is not yet in order.

The representative also informed the Board that the appellant 
had not yet decided whether to appeal the July 2006 rating 
decision.  The delay in reaching a conclusion one way or the 
other obstructs the ability to proceed.  As noted below, 
appellant will be offered an opportunity to spell out her 
desire on this issue, allowing for consideration to proceed 
on the issues on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, when further action is required on her part.


REMAND

In view of the recent action by the RO and the appellant's 
representative, the Board finds this matter must be remanded 
to the RO to await the appellant's decision on whether or not 
she will file a NOD to appeal the July 2006 rating decision.  
She was notified of the rating decision on July 18, 2006 and, 
therefore, has until July 18, 2007 to file a NOD to start the 
appeal process on this issue.  See 38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 20.201 (2006).  Resolution of this issue, 
should it be appealed, could affect any decision made on the 
certified issues.

The Board's January 2006 remand stated in paragraph No. 4:

If the claim for whether there is CUE in the 
November 1948 RO decision is denied, the appellant 
and her representative must be notified of the 
denial and advised of the appellant's appellate 
rights.  The appellant and her representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in appellate 
status, a timely appeal (an NOD, and, after 
issuance of an SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the appellant 
the appropriate time period in which to do so, the 
appellant should perfect an appeal of the claim for 
whether there is CUE in the November 1948, RO 
decision, if desired, as soon as possible to avoid 
unnecessary delay in the consideration of the 
appeal.

Since the RO notified the appellant of its rating decision on 
July 18, 2006, the appellant has until July 18, 2007 to file 
her NOD to the July 2006 rating decision.  The RO has failed 
to furnish the appellant the appropriate time period in which 
to appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

Adjudication by the Board within this time period of the 
other issues would be premature pending resolution of the 
appellant's CUE issue regarding the November 1948 rating 
decision as they are intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  The appellant is essentially 
contending that proper disability ratings, if assigned in 
1948, would have resulted in a combined 95 percent rating 
(which would round to 100 percent), and that such a total 
rating would have been in effect for 10 years prior to the 
veteran's death.  Further, it is asserted this outcome would 
render DIC under 38 U.S.C.A. § 1318 for application.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should notify the appellant 
and her representative that they should 
notify the RO as soon as possible whether 
or not they disagree with the RO's July 
2006 rating decision that denied there was 
clear and unmistakable error in the 
February 18, 1948 rating decision that 
awarded the veteran an 80 percent combined 
disability rating for residuals of gunshot 
wounds to the left hand and forearm and to 
the right hand and forearm.  If the 
appellant agrees with the July 2006 rating 
decision, then she or her representative 
are urged to so notify the AMC/RO, in 
writing, as soon as possible so that the 
appellant's appeal of her other issues may 
proceed.  If she disagrees with the July 
2006 rating decision, then the appellant 
or her representative must file a Notice 
of Disagreement soon, but no later than 
July 18, 2007, so that the RO can issue a 
statement of the case (SOC) on the issue 
of error in the 1948 rating decision.  To 
complete the appeal a substantive appeal 
should be filed.  Again, consideration of 
the certified issues is obstructed by the 
issue concerning the 1948 rating.  The 
sooner appellant and her representative 
decide the action to be undertaken on that 
issue, the sooner the certified issues can 
be addressed.

2.  Then, either after the appellant has 
notified the RO of her intention not to 
appeal the July 2006 rating decision or 
after she has filed both a Notice of 
Disagreement and, after the issuance of a 
SOC, a Substantive Appeal, the claims file 
should be returned to the Board for 
further appellate consideration of the 
certified issues which remain on appeal.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant may 
furnish additional evidence and/or argument during the 
appropriate time frame. See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




